Citation Nr: 0638443	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  05-00 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Whether a timely substantive appeal was filed regarding 
the VA rating decision of October 28, 1998.

2.  Entitlement to an effective date before October 23, 2002 
for the grant of an increased rating of 70 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision by which the RO, in 
pertinent part, granted an increased 70 percent rating for 
service-connected PTSD to which it assigned an effective date 
of April 22, 2003.  The RO later assigned an effective date 
of October 23, 2002 by October 2004 rating decision.  The 
veteran is contesting the effective date assigned and 
contends that the substantive appeal of an October 28, 1998 
rating decision should have been considered timely.  

In January 2006, the veteran testified at a hearing before 
the undersigned, which took place via video teleconference.


FINDINGS OF FACT

1.  The veteran did not file a substantive appeal within a 
year of the date on which the October 28, 1998 rating 
decision was mailed to him or within sixty days from November 
9, 1999, the date on which the statement of the case was 
mailed to him.  

2.  By rating decision dated October 28, 1998, the RO denied 
an evaluation in excess of 50 percent for service-connected 
PTSD.  The veteran did not timely appeal that decision.

3.  After the October 28, 1998 rating decision, the earliest 
claim for an increased rating for service-connected PTSD was 
received on April 11, 2000.  

4.  It is not factually ascertainable that the veteran was 
entitled to a 70 percent disability evaluation for service-
connected PTSD prior to October 23, 2002


CONCLUSIONS OF LAW

1.  The appeal of the RO's October 28, 1998 rating decision 
is untimely.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302 (2006).

2.  The criteria for an effective date earlier than October 
23, 2002 for an award of a 70 percent disability rating for 
PTSD have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in May 2002, January 2004, and March 2005 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  An earlier effective 
date, indeed, has been denied and will not be assigned.  
Further, since the veteran's claim was pending since April 
2000 the evidence required to establish an effective date 
prior to October 23, 2002, for a 70 percent evaluation, is 
the same as was required to establish an increased 
evaluation.  The VCAA letters referenced above notified the 
veteran to provide the evidence that would be applicable to 
the assignment of an earlier effective date for the 70 
percent evaluation.  Therefore, the veteran has not been 
prejudiced by the failure to provide a specific VCAA notice 
for effective dates because he has, in substance, been 
provided notice to provide the relevant evidence.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA and private medical records and Social Security 
Administration records.  The veteran has also been afforded a 
VA medical examination pertinent to his claim for increase.  
There is no indication that there is any outstanding evidence 
that has not been associated with the claims file.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159.  

Substantive Appeal

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); 
see Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (where a 
claimant did not perfect an appeal by timely filing a 
substantive appeal, the RO rating decision became final).  By 
regulation, this formal appeal must consist of either "a 
properly completed VA Form 1-9. . . or correspondence 
containing the necessary information."  Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy, 5 Vet. App. at 554.  The formal 
appeal permits the appellant to consider the reasons for an 
adverse RO decision, as explained in the statement of the 
case, and to formulate and present specific arguments 
relating to errors of fact or law made by the RO.  38 
U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. at 555.

By October 28, 1998 rating decision, the RO denied the 
veteran's claim of entitlement to an evaluation in excess of 
50 percent for his service-connected PTSD.  The veteran was 
sent notice of the Board's October 28, 1998 rating decision 
on November 3, 1998, and his notice of disagreement was 
received October 11, 1999.  The RO issued a statement of the 
case on November 9, 1999.  The veteran's substantive appeal 
was received on April 11, 2000.  Because the veteran's 
substantive appeal was received more than 60 days after the 
mailing of the statement of the case and more than a year of 
the mailing of the rating decision, his substantive appeal 
was untimely.

The veteran contends that he instructed his representative to 
file his substantive appeal in a timely manner but that the 
representative neglected to do so.  This situation does not 
serve to render the veteran's substantive appeal timely.  
Because of the absence of legal merit and lack of entitlement 
under the law, the claim must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Earlier Effective Date 

Because, as explained above, the veteran did not perfect a 
timely appeal of the October 1998 rating decision, it became 
final.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 
20.1103 (2006) (outlining the procedures and time limitations 
for initiating and perfecting appeals and the finality of 
decisions that are not timely appealed).  By that rating 
decision, the RO denied the veteran's claim of entitlement to 
an evaluation in excess of 50 percent for service-connected 
PTSD.

The veteran's substantive appeal was received on April 11, 
2000.  Because it was untimely, the RO construed it as a new 
claim.  By May 2004 rating decision, the RO granted an 
increased rating of 70 percent for the service-connected PTSD 
effective April 22, 2003.  The RO, by October 2004 rating 
decision, changed the effective date of increase to October 
23, 2002, as the veteran claimed that he was last able to 
work October 22, 2002.

Under applicable law, except as otherwise provided, the 
effective date for a claim for an increased rating is the 
date of receipt of the claim or the date the entitlement 
arose, whichever is later.  38 C.F.R. § 3.400.  The 
regulations also provide, however, that if an increase in 
disability occurred within one year prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400 (o)(1)(2).

A September 1998 psychiatric evaluation revealed that the 
veteran complained of nightmares and flashbacks associated 
with his service in Vietnam.  He also had panic attacks and 
depression.  The examiner observed that the veteran was 
completely oriented, that his memory was good, and that his 
understanding of proverbs was sufficient.  Concentration and 
attention were good.  The examiner diagnosed PTSD and 
assigned a global assessment of function (GAF) score of 60.  
The examiner indicated that the veteran had difficulty 
maintaining employment but was capable of handling a low-
level job as well as his own finances.  

A September 2002 VA psychiatric evaluation report indicated 
that the veteran was an adequate historian.  He complained of 
nightmares and flashbacks associated with Vietnam.  He also 
complained of frequent panic attacks, little sleep, and 
depression.  He had no activities and did not socialize.  
Rather, he stayed in his room at the at the hotel in which he 
was employed.  The veteran had an exaggerated startle 
response and was involved in several fights with guests at 
the hotel.  The veteran indicated that he did not take his 
psychotropic medications regularly and that he wished he 
could spend the rest of his life as an inpatient at a VA 
facility.  The veteran reported that he had spent the last 
three years as an employee of the hotel, in a managerial 
position.  He was trying to resign, however, because he was 
unable to work and was forced to take some time off.  
According to him, he was unable to work due to severe 
anxiety, stress, irritability, and poor concentration.  The 
examiner noted that the veteran was irritable and angry and 
had slightly pressured speech.  He was, according to the 
examiner, alert and oriented as well as cooperative.  He 
exhibited good grooming and hygiene, his affect was congruent 
with his mood, his memory was intact, and there were no signs 
of suicidal or homicidal ideation.  There was no looseness of 
association, tangentiality, or circumstantiality.  Insight 
and judgment were good.  There were no hallucinations or 
delusions or other psychotic symptoms.  The examiner 
diagnosed PTSD, assessed a GAF score of 60, and opined that 
the veteran's mental status showed a poor ability to focus, 
poor concentration, and irritability.  

In his March 2003 application for a total disability rating 
based on individual unemployability (TDIU), the veteran 
indicated that he last worked on October 22, 2002 when he 
resigned from his position of assistant manager. 

In October 2003, the RO received an August 1998 private 
psychiatric report reflecting a history of psychiatric 
hospitalizations.  On examination, the veteran exhibited poor 
eye contact and psychomotor retardation.  He appeared a bit 
sad and anxious.  However, he was alert and cooperative 
without looseness of association, tangentiality, or 
circumstantiality.  He denied hallucinations and delusions 
and suicidal ideation.  The examiner diagnosed PTSD and 
assessed a GAF score of 50.  

A May 1999 VA behavioral health assessment associated with 
the claims file in November 2003 indicated that the veteran 
suffered from PTSD with symptoms such as depression, 
nightmares, panic, anger, and hyperarousal with manic 
features.  He was defensive, had paranoid thoughts, and 
avoided relationships.  However, speech, cognitive function, 
and thought processes were normal, and mood was stable.  The 
report reflected that the veteran lost a job in 1997 due to 
PTSD symptoms and an inability to tolerate stress.  The 
diagnosis was of PTSD with a GAF score of 50.  However, at 
that time, the veteran was not on medication and was pursuing 
doctoral studies in economics.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  The pertinent rating criteria are as follows:  

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 (incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes).

The Board is presumed to have had access to the 1999 VA 
records in 1999 although they were received in 2003.  
Nonetheless, no increase in disability was shown in the year 
preceding the filing of the claim for increase in April 2000.  
The Board is cognizant of the fact that in May 1999, the 
veteran's PTSD entailed symptoms such as panic, nightmares, 
hyperarousal, and manic features along with a GAF score of 
50, suggestive of serious symptoms or serious impairment in 
social, occupational, or school functioning.  At that time, 
however, the veteran was pursuing postgraduate work in a 
demanding field and did not require psychotropic medication.  
Also, his speech, cognitive function, and thought processes 
were normal, and his mood was stable.  The veteran's 
disability manifestations simply did not rise to the level 
necessary for a 70 percent evaluation at that time.  He 
lacked most of the symptoms associated with a 70 percent 
evaluation such as suicidal ideation, obsessional rituals, 
abnormal speech, near continuous panic or depression 
affecting his ability to function independently, impaired 
impulse control, or neglect of hygiene.  The Board recognizes 
that the veteran might have faced difficulty in adapting to 
stressful situations and in maintaining effective 
relationships at that time.  On balance, however, the 
severity of his PTSD did not rise to the level necessary to 
establish entitlement to a 70 percent evaluation, as most 
relevant symptoms were absent.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

As an aside, the Board observes that the veteran's PTSD 
appears to have worsened somewhat between September 1998 and 
May 1999.  Nevertheless, as explained exhaustively above, his 
symptoms in the year prior to the filing of the claim for 
increase did not rise to the level necessary for a 70 percent 
evaluation.  

As apparent from the foregoing discussion, no increase beyond 
50 percent is factually ascertainable in the year preceding 
the filing of the claim for increase on April 11, 2000.  
Thus, an effective date in the year prior to the filing of 
the claim is not warranted.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400 (o)(1)(2).

In September 2002, a VA examiner suggested that the veteran 
showed a poor ability to focus, poor concentration, and 
irritability but assigned a GAF score of 60, indicative of 
only moderate symptomatology or moderate difficulty in 
social, occupational, or school functioning.  Thus, although 
on examination the veteran was in the midst of a forced 
absence from work, the high GAF score along with total 
orientation, lack of suicidal ideation, lack of psychotic 
symptoms, good memory, satisfactory grooming and hygiene, 
good insight, and an ability to function despite lack of 
compliance with prescribed psychotropic medication is 
inconsistent with the criteria for a 70 percent PTSD 
evaluation, which are outlined above.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

The record contains no evidence regarding the severity of the 
veteran's PTSD dated between the September 2002 VA 
examination and October 23, 2002, the effective date of 
increase.  Pursuant to the above analysis of the veteran's 
disability picture, October 23, 2002 is the date entitlement 
arose.  Indeed, at no time before that date was entitlement 
to a 70 percent rating apparent.  October 23, 2002, the 
effective date assigned by the RO is the date entitlement 
arose, and it is later than the date of claim.  Thus, October 
23, 2002 is the earliest effective date possible under the 
circumstances presented herein.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o).  


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


